Citation Nr: 1044385	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  09-04 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1975 to January 1978 and 
from November 1979 to November 1983. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claim of service connection for 
hearing loss.  

The Veteran submitted additional evidence which was not reviewed 
by the RO.  Accompanied with the new evidence was a limited 
written waiver, waiving a review of this evidence by the RO, if 
the benefit sought on appeal was granted.  The Board has 
determined that the evidence is in favor of a grant of benefits.  
Therefore, the Board has the jurisdiction to consider the new 
evidence pursuant to 38 C.F.R. § 20.1304(c). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

When resolving all doubt in the Veteran's favor, the evidence 
shows that the Veteran's bilateral hearing loss began in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In view of the favorable decision in this case, a detailed 
discussion addressing whether the mandates of the Veterans Claims 
Assistance Act of 2000 (VCAA) compliance is not warranted.  To 
the extent necessary, VA has fulfilled its duty to notify and to 
assist the Veteran in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In view of the Board's 
favorable decision to grant service connection for bilateral 
hearing loss, no prejudice will result to the Veteran by the 
Board's consideration of this appeal.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

II.  Pertinent Law and Regulations

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.  

Certain organic diseases of the nervous system, such as hearing 
loss, shall be granted service connection, although not otherwise 
established as incurred in or aggravated by service if manifested 
to a compensable degree within one year of the date of separation 
from service.  38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures puretone threshold hearing levels (in decibels) 
over a range of frequencies (in hertz).  Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a 
veteran has a disability based on hearing loss is governed by 38 
C.F.R. § 3.385 (2010).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2010).

III.  Analysis 

The Veteran contends that she incurred hearing loss during her 
active service.  She asserts that she worked in a motor pool 
powered by a generator and the noise level was extremely loud.  
She also reports that she was exposed to limited gun fire.  Her 
DD-214 shows that her military operation specialty was a material 
supplier.  The Board observes that a current diagnosis of 
bilateral hearing loss is of record.  VA medical records from 
July 2009 show that the Veteran currently has bilateral moderate 
to profound sensorineural hearing loss, as defined by 38 C.F.R. 
§ 3.385.  See 38 C.F.R. § 3.385 (2010).  Thus, the crux of this 
case rests upon consideration of whether the Veteran's bilateral 
hearing loss began in service or is related to active service.  

A review of the Veteran's service treatment records shows that 
upon entering service the Veteran had essentially normal auditory 
acuity bilaterally.  Audiological evaluation in January 1975 and 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
/
5
LEFT
15
25
30
/
25

The January 1975 evaluation revealed that the Veteran did not 
have any hearing loss pursuant to 38 C.F.R. § 3.385 (2010).

Audiological evaluation in November 1977 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
0
0
LEFT
30
35
40
20
30

The November 1977 evaluation revealed that the Veteran had 
hearing loss pursuant to 38 C.F.R. § 3.385 in her left ear.

Audiological evaluation in September 1979 and pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
5
5
LEFT
45
45
40
30
35
The September 1979 evaluation revealed that the Veteran had 
hearing loss in his left ear pursuant to 38 C.F.R. § 3.385 
(2010).

Audiological evaluation in June 1980 and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
10
15
LEFT
25
30
40
35
45

The June 1980 evaluation revealed that the Veteran had hearing 
loss in her left ear pursuant to 38 C.F.R. § 3.385 (2010).

Audiological evaluation in August 1983 and pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
20
/
0
LEFT
35
45
45
/
50

The August 1983 evaluation revealed that the Veteran had hearing 
loss in her left ear pursuant to 38 C.F.R. § 3.385 (2010).  The 
examiner noted a loss of hearing on the Veteran's separation 
examination.

An audiological evaluation was conducted in March 2007.  The 
examiner noted moderate sensorineural hearing loss in the right 
ear and moderate to profound sensorineural hearing loss in the 
left ear.  The Veteran reported limited exposure to gunfire while 
in service.  The examiner noted that the Veteran has very 
significant sensorineural hearing loss, which is worse in the 
left ear and the etiology of the hearing loss is unknown.   

The Veteran was afforded a VA examination in April 2007.  The 
examiner noted that the Veteran has bilateral sensorineural 
hearing loss which has existed for 23 years.  The Veteran 
reported that she worked in a noisy office for 40 hours a week 
while in service.  She reported no post service exposure to loud 
noise.  The examiner noted that the Veteran's hearing loss is 
less likely related to military noise exposure because the 
configuration of her hearing loss is not consistent with noise 
exposure and is more typical of familial hearing loss.

November 2007 reports note hearing loss of unknown etiology. 

The Veteran was referred by her primary care provider for an 
audiological evaluation which was provided in June 2008.  The 
Veteran reported bilateral hearing loss for the past five years 
which she attributed to severe noise exposure while serving in 
the military.  She also noted that for over two years in service 
she worked in an area adjacent to a power generator which 
produced a great deal of noise.  The examiner noted that the 
etiology of sensorineural hearing loss remains obscure but 
concluded that military noise exposure is at least as likely as 
not a contributor to hearing loss.  

June 2009 treatment records show that the Veteran experienced 
significant noise exposure during service in Vietnam.  The 
examiner noted that hearing loss was noted on her discharge 
examination.  The examiner noted that the Veteran had profound 
hearing loss in both of her ears and that the etiology of her 
profound hearing loss is unclear.  He stated that she is young 
for severe presbycusis, there is no family hearing loss and the 
noise exposure was more than thirty years ago.  

The record contains several medical opinions which address 
whether the Veteran's claim of bilateral hearing loss is related 
to her service.  The question of whether the Veteran's current 
diagnosis had its onset in or is otherwise related to active 
service, involves competent medical evidence as to medical 
causation.  Grottveit v. Brown, 
5 Vet. App. 91, 92 (1993).  It is the responsibility of the Board 
to weigh the evidence, and determine where to give credit and 
where to withhold the same, and in so doing, the Board may accept 
one medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  
The Board finds that the evidence is in equipoise.  The VA 
examiner of June 2008 attributes the Veteran's hearing loss to 
service, as it is at least as likely as not that noise exposure 
lead to the hearing loss.  The VA examiner of April 2007 states 
that there is no nexus between the current hearing loss and 
service, and attributed the Veteran's hearing loss to "typical 
familial hearing loss."  Two other examiners noted that the 
etiology of the Veteran's hearing loss was not clear and one 
examiner stated that the cause of the hearing loss was uncertain 
because she was young to experience severe presbycusis and there 
was no family history of hearing loss.  In March 2007 the Veteran 
reported that she had cousins who also have hearing loss and the 
etiology of their hearing loss in unknown.  The opinions 
regarding familial hearing loss are contradictory and are 
insufficient to override the positive opinion of record.  The 
Board also notes that the Veteran entered service with normal 
hearing and left service with hearing loss and a note on her 
separation examination that she was experiencing hearing loss.  
Therefore, as the evidence consistently shows the Veteran 
reporting her hearing loss in service at her examinations and one 
medical examiner linked her current hearing loss with her 
service, the evidence is in equipoise, and the Board must find in 
favor of the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  For these reasons, service connection for bilateral 
hearing loss is warranted, and her claim must be granted. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


